Exhibit 10.17.6

 

FIFTH AMENDMENT

TO

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of the 24th day of September, 2007, by
and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership
(hereinafter referred to as “Borrower”), CBL & ASSOCIATES PROPERTIES, INC., a
Delaware corporation (hereinafter referred to as the “Parent”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, U.S. BANK NATIONAL
ASSOCIATION, a national banking association, COMMERZBANK AG, NEW YORK AND GRAND
CAYMAN BRANCHES, a German banking corporation, PNC BANK, NATIONAL ASSOCIATION, a
national banking association, SUNTRUST BANK, a Georgia banking corporation,
KEYBANK NATIONAL ASSOCIATION, a national banking association, ALLIED IRISH
BANKS, P.L.C., an Irish publicly quoted company, LASALLE BANK NATIONAL
ASSOCIATION, a national banking association, SOCIETE GENERALE, UNION BANK OF
CALIFORNIA, N.A., a national banking association, and WESTDEUTSCHE
IMMOBILIENBANK, a German banking corporation (hereinafter referred to
individually as an “Existing Lender” and collectively as “Existing Lenders”),
and AAREAL BANK AG, a German banking association (hereinafter referred to as
“New Lender”) (New Lender and Existing Lenders are sometimes hereinafter
referred to individually as a “Lender” and collectively as the “Lenders”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
contractual representative of the Lenders (in such capacity, the “Agent”).

 

W I T N E S S E T H:

WHEREAS, Borrower, Parent, the Existing Lenders party thereto and Agent entered
into that certain Sixth Amended and Restated Credit Agreement dated as of
February 28, 2003 (the “Credit Agreement”), pursuant to which the Existing
Lenders party thereto agreed to extend to Borrower a credit facility (the
“Credit Facility”) in the aggregate principal amount of up to Two Hundred
Fifty-Five Million and No/100 Dollars ($255,000,000.00) at any one time
outstanding; and

WHEREAS, Borrower, Parent, the Existing Lenders party thereto and Agent entered
into that certain First Amendment to Sixth Amended and Restated Credit Agreement
dated as of May 3, 2004 (the “First Amendment”), pursuant to which the parties
modified and amended the Credit Agreement to, among other matters, increase the
aggregate principal amount of the Credit Facility to up to Three Hundred
Seventy-Three Million and No/100 Dollars ($373,000,000.00) at any one time
outstanding; and

WHEREAS, Borrower, Parent, the Existing Lenders party thereto and Agent entered
into that certain Second Amendment to Sixth Amended and Restated Credit
Agreement dated as of September 21, 2005 (the “Second Amendment”), pursuant to
which the parties modified and amended the Credit Agreement as more particularly
set forth therein; and

 

1832700_2.DOC

1





WHEREAS, Borrower, Parent, the Existing Lenders party thereto and Agent entered
into that certain Third Amendment to Sixth Amended and Restated Credit Agreement
dated as of February 14, 2006 (the “Third Amendment”), pursuant to which the
parties modified the Credit Agreement to, among other matters, increase the
maximum aggregate principal amount of the Credit Facility to up to Four Hundred
Seventy-Six Million Dollars ($476,000,000.00) at any one time outstanding

 

WHEREAS, Borrower, Parent, the Existing Lenders party thereto and Agent entered
into that certain Fourth Amendment to Sixth Amended and Restated Credit
Agreement dated as of August 29, 2006 (the “Fourth Amendment”), pursuant to
which the parties modified and amended the Credit Agreement as more particularly
set forth therein (the Credit Agreement as modified by the First Amendment, the
Second Amendment, the Third Amendment and the Fourth Amendment being hereinafter
referred to as the “Credit Agreement”); and

 

WHEREAS, Borrower, Parent, Lenders and Agent desire to further modify and amend
the Credit Agreement in order to increase the maximum aggregate principal amount
of the Credit Facility to up to Five Hundred Twenty-Five Million Dollars
($525,000,000.00), to make the New Lender a party thereto, and for the other
purposes set forth herein, all as more particularly set forth hereinbelow.

NOW THEREFORE, for and in consideration of the premises, for Ten and No/100
Dollars ($10.00) in hand paid by the parties to each other, and for other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Borrower, Parent, Lenders, and Agent, Borrower, Parent,
Lenders and Agent do hereby covenant and agree as follows:

1.         Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Credit Agreement.

2.         Exercise of Accordion. Borrower has notified Agent that it has
exercised its rights under Section 2.11 of the Credit Agreement to request an
increase of $49,000,000.00 in the aggregate amount of the Commitments. After
giving effect to such increase, the aggregate amount of the Commitments shall
not exceed $525,000,000.00.

 

3.         Commitment. (a) From and after the effective date hereof, the
Commitment of each Lender shall be the amount set forth beside each Lender’s
name below:

 

                

 

Lender

Commitment

 

Wells Fargo Bank, National Association

$85,000,000.00

 

Wachovia Bank, National Association

$47,000,000.00

 

U.S. Bank National Association

$71,000,000.00

 

Commerzbank AG, New York and Grand Cayman

$47,000,000.00

 

2



 

Branches

 

PNC Bank, National Association

$47,000,000.00

 

SunTrust Bank

$32,000,000.00

 

KeyBank National Association

$47,000,000.00

 

LaSalle Bank National Association

$20,000,000.00

 

Allied Irish Banks, p.l.c.

$20,000,000.00

 

Societe Generale

$20,000,000.00

 

Union Bank of California N.A.

$20,000,000.00

 

Westdeutsche ImmobilienBank

$20,000,000.00

 

Aareal Bank AG

$49,000,000.00

4.         Availability of Proceeds. Notwithstanding anything to the contrary in
the foregoing, in no event shall Borrower be entitled to any Advance if
immediately after the making of such Advance, the aggregate principal amount of
all outstanding Advances together with the aggregate amount of all Letter of
Credit Liabilities would exceed either (a) the aggregate amount of the
Commitments or (b) the Borrowing Base, as adjusted to reflect the release of the
Collateral Property commonly known as Twin Peaks Mall located in Boulder County,
Colorado from the Liens created by the Collateral Documents (the "Twin Peaks
Release"). Giving effect to the Twin Peaks Release, the Borrowing Base is the
amount set forth as such in the Borrowing Base Certificate submitted by Borrower
in connection with this release.

 

5.         Additional Collateral Property. Borrower has notified Agent that it
desires to include a Property commonly known as Turtle Creek Mall located in
Hattiesburg, Mississippi as Collateral Property (the "Hattiesburg Mall").
Notwithstanding anything to the contrary contained herein, the Hattiesburg Mall
shall not be deemed to be a Collateral Property and shall not be included in the
Borrowing Base until all conditions for Hattiesburg Mall to become a Collateral
Property pursuant to Section 4.1 and Section 6.3 of the Credit Agreement have
been satisfied in full.

 

6.         Litigation. Borrower warrants and represents that Schedule 7.1(f)
attached to the Credit Agreement is true, accurate and complete as of the date
hereof.

7.         Addition of New Lender. Borrower, Agent, Existing Lenders and New
Lender hereby acknowledge, agree and confirm that, by its execution of this
Amendment, immediately upon the effectiveness of this Amendment, New Lender will
be deemed to be a party to the Credit Agreement, as amended, and a “Lender” for
all purposes under the Credit Agreement and the other Loan Documents, and shall
have all of the rights and benefits of a Lender thereunder as fully as if it had
executed the Credit Agreement and the other Loan Documents.

 

3



8.         Conditions Precedent. Subject to the other terms and conditions
hereof, this Amendment shall not become effective until the Agent shall have
received each of the following instruments, documents or agreements, each in
form and substance satisfactory to the Agent:

(a)       counterparts of this Amendment duly executed and delivered by
Borrower, Parent, Agent and each of the Lenders;

(b)       Promissory Note executed by the Borrower, payable to New Lender, in
the face amount of such New Lender’s Commitment (the “Note”);

(c)       an amendment to each Mortgage (collectively, the “Mortgage
Amendments”) encumbering a Collateral Property, amending each such Mortgage to
reflect this Amendment and the transactions contemplated hereby;

(d)       endorsements to each of the title insurance policies insuring the
validity and priority of the Mortgages (as amended by the Mortgage Amendments)
covered thereby as a first priority Lien upon the Property described therein,
subject to Permitted Liens, and increasing the amounts of such policies to
amounts approved by Agent;

(e)       Acknowledgements and Consents executed by the Parent and each
Guarantor (collectively, the “Guarantor Consents”), consenting to this Amendment
and the transactions contemplated hereby;

(f)        a certificate of the Secretary of CBL Holdings I, Inc. dated as of
the date hereof certifying (i) that the Certificate of Incorporation and By-laws
of CBL Holdings I, Inc. have not been modified since August 29, 2006; (ii) that
the Partnership Agreement and Certificate of Limited Partnership of Borrower
have not been modified since August 29, 2006; (iii) that attached thereto is a
true and complete copy of Resolutions adopted by the Board of Directors of CBL
Holdings I, Inc., authorizing the execution and delivery on behalf of Borrower
of this Amendment and the other instruments, documents or agreements executed
and delivered by or on behalf of Borrower in connection herewith (all such
instruments, documents or agreements executed and delivered in connection
herewith by or on behalf of CBL Holdings I, Inc. or Borrower are hereinafter
collectively referred to as the “Borrower Amendment Documents”); and (iv) as to
the incumbency and genuineness of the signatures of the officers of CBL Holdings
I, Inc. executing the Borrower Amendment Documents to which CBL Holdings I, Inc.
or Borrower is a party;

(g)       a certificate of the Secretary of CBL Holdings I, Inc. dated as of the
date hereof certifying (i) that the Partnership Agreements, Certificates of
Limited Partnership, Articles of Incorporation, Articles of Organization, Bylaws
and other organizational documents of each Loan Party owning a Collateral
Property have not been modified since August 29, 2006; (ii) that attached
thereto is a true and complete copy of Resolutions adopted by the Board of
Directors of CBL Holdings I, Inc., authorizing the execution and delivery on
behalf of each Loan Party owning a Collateral Property of the Mortgage
Amendments, the Guarantor Consents and the other instruments, documents or
agreements executed and delivered by or on behalf of such Loan Parties in
connection herewith (all such instruments, documents or agreements executed and
delivered in connection herewith by or on behalf of CBL Holdings I, Inc. or any
Loan Party are hereinafter collectively referred to as the “Loan Party Amendment
Documents”); and (iii) as to

 

4



the incumbency and genuineness of the signatures of the officers of CBL Holdings
I, Inc. executing the Loan Party Amendment Documents to which any Loan Party is
a party;

(h)       a certificate of the Secretary of CBL & Associates Properties, Inc.
dated as of the date hereof certifying (i) that the Certificate of Incorporation
and By-laws of CBL & Associates Properties, Inc. have not been modified since
August 29, 2006; (ii) that attached thereto is a true and complete copy of
Resolutions adopted by the Board of Directors of CBL & Associates Properties,
Inc., authorizing the execution and delivery on behalf of CBL & Associates
Properties, Inc. of this Amendment and the other instruments, documents or
agreements executed and delivered by CBL & Associates Properties, Inc. in
connection herewith (all such instruments, documents or agreements executed and
delivered in connection herewith by or on behalf of CBL & Associates Properties,
Inc., Inc., Borrower or any Subpartnership are hereinafter collectively referred
to as the “Properties Amendment Documents”); and (iii) as to the incumbency and
genuineness of the signatures of the officers of CBL & Associates Properties,
Inc. executing the Properties Amendment Documents to which CBL & Associates
Properties, Inc. is a party;

(i)        the opinions of Borrower’s counsel, addressed to Agent and each
Lender and satisfactory in form and substance to Agent, covering such matters
relating to the transaction contemplated by this Amendment as Agent may
reasonably request; and

(j)        payment to Agent, for the benefit of Lenders, of all loan fees due in
connection with the increase in the amount of the Commitments and this
Amendment.

Upon fulfillment of the foregoing conditions precedent, this Amendment shall
become effective as of the date hereof.

9.         Representations and Warranties; No Default. Borrower hereby
represents and warrants to the Agent and the Lenders that:

(a)       all of Borrower’s representations and warranties contained in the
Credit Agreement and the other Loan Documents are true and correct on and as of
the date of Borrower’s execution of this Amendment;

(b)       no Default or Event of Default has occurred and is continuing as of
such date under any Loan Document;

(c)       Borrower and Parent have the power and authority to enter into this
Amendment and to perform all of its obligations hereunder;

(d)       the execution, delivery and performance of this Amendment by Borrower
and Parent have been duly authorized by all necessary corporate, partnership or
other action;

(e)       the execution and delivery of this Amendment and performance thereof
by Borrower and Parent do not and will not violate the Partnership Agreements or
other organizational documents of Borrower or the Certificate of Incorporation,
By-laws or other organizational documents of CBL Holdings I, Inc. or Parent and
do not and will not violate or conflict with any law, order, writ, injunction,
or decree of any court, administrative agency or

 

5



other governmental authority applicable to Borrower, Parent, CBL Holdings I,
Inc., or their respective properties; and

(f)        this Amendment, the Note, the Mortgage Amendments, the Guarantor
Consents, and all other documents executed in connection herewith, constitute
legal, valid and binding obligations of the parties thereto, in accordance with
the respective terms thereof, subject to bankruptcy, insolvency and similar laws
of general application affecting the rights and remedies of creditors and, with
respect to the availability of the remedies of specific enforcement, subject to
the discretion of the court before which any proceeding therefor may be brought.

10.       Expenses. Borrower agrees to pay, immediately upon demand by the
Agent, all reasonable costs, expenses, fees and other charges and expenses
actually incurred by the Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment, the Borrower Amendment Documents, the
Loan Party Amendment Documents, and the Properties Amendment Documents.

11.       Defaults Hereunder. The breach of any representation, warranty or
covenant contained herein or in any document executed in connection herewith, or
the failure to observe or comply with any term or agreement contained herein
shall constitute a Default or Event of Default under the Credit Agreement
(subject to any applicable cure period set forth in the Credit Agreement) and
the Agent and the Lenders shall be entitled to exercise all rights and remedies
they may have under the Credit Agreement, any other documents executed in
connection therewith and applicable law.

12.       References. All references in the Credit Agreement and the Loan
Documents to the Credit Agreement shall hereafter be deemed to be references to
the Credit Agreement as amended hereby and as the same may hereafter be amended
from time to time.

13.       Limitation of Agreement. Except as especially set forth herein, this
Amendment shall not be deemed to waive, amend or modify any term or condition of
the Credit Agreement, each of which is hereby ratified and reaffirmed and which
shall remain in full force and effect, nor to serve as a consent to any matter
prohibited by the terms and conditions thereof.

14.       Counterparts. To facilitate execution, this Amendment may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signature thereon and thereafter attached to another counterpart identical
thereto having attached to it additional signature pages.

15.       Further Assurances. Borrower agrees to take such further action as the
Agent or the Lenders shall reasonably request in connection herewith to evidence
the amendments herein contained to the Credit Agreement.

 

6



16.       Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the successors and permitted assigns of the parties hereto.

17.       Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Georgia, without regard to principles
of conflicts of law.

[Signatures Begin on Following Page]

 

7



IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to Sixth
Amended and Restated Credit Agreement to be executed by their authorized
officers all as of the day and year first above written.

BORROWER:

CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership

 

By:

CBL Holdings I, Inc., a Delaware corporation, its sole

 

general partner

By:    /s/ Charles W.A. Willett, Jr. 

Name:              Charles W. A. Willett, Jr. 

 

Title:

Senior Vice President - Real Estate Finance                  

PARENT:

CBL & ASSOCIATES PROPERTIES, INC., a Delaware corporation, solely for the
limited purposes set forth in Section 13.20 of the Credit Agreement.

By:    /s Charles W.A. Willett, Jr. 

Name:              Charles W. A. Willett, Jr. 

 

Title:

Senior Vice President - Real Estate Finance                  

[Signatures Continued on Following Page]

 

1832700_2.DOC



 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender

By:            /s/ C. Jackson Hoover 

Name:      C. Jackson Hoover 

Title:        Senior Vice President 

 

Commitment Amount:

 

$85,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

2859 Paces Ferry Road, Suite 1200

Atlanta, GA 30339

Attn: Loan Administration Manager

Telecopier: (770) 435-2262

Telephone: (770) 435-3800

 

[Signatures Continued on Following Page]

 



 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

U.S. BANK NATIONAL ASSOCIATION

By:            /s/ Michael Raarup 

Name:      Michael Raarup 

Title:        Senior Vice President 

 

Commitment Amount:

 

$71,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

800 Nicollet Mall

3rd Floor

Minneapolis, MN 55402

Attn: Michael Raarup

Telecopier: (612) 303-2270

Telephone: (612) 303-3586

 

[Signatures Continued on Following Page]

 



 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

By:            /s/ Terrence P. Sweeney 

Name:      Terrence P. Sweeney 

Title:        Senior Vice President 

 

By:            /s/ Jurgen Boysen 

Name:      Jurgen Boysen 

Title:        Senior Vice President 

 

Commitment Amount:

 

$47,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Lending Office and Loan Administration:

 

2 World Financial Center

32nd Floor

New York, NY 10281-1050

Attention: Commercial Lending Services – 32nd Floor

Telecopier: (212) 266-7396

Telephone: (212) 266-7747

 

Loan Administration:

 

Eurohypo AG, New York Branch

1114 Avenue of the Americas

2nd Floor

New York, NY 10036

Attention: Portfolio Admin

Telecopier: (866) 267-7680

Telephone: (212) 479-5700

 

 

[Signatures Continued on Following Page]





 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

WACHOVIA BANK, NATIONAL ASSOCIATION

By:            /s/ Rex Rudy 

Name:      Rex E. Rudy 

Title:        Managing Director 

 

Commitment Amount:

 

$47,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

301 South College Street

NC - 0172

 

Charlotte, NC

28288-0172

Attention: Rex Rudy

Telecopier: (704) 383-6505

Telephone: (704) 383-7534

 

[Signatures Continued on Following Page]

 



 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

KEYBANK NATIONAL ASSOCIATION

By:            /s/ Michael P. Szuba 

Name:      Michael P. Szuba 

Title:        Vice President 

 

Commitment Amount:

 

$47,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Keybank REC - Institutional

127 Public Square, 6th Floor

Cleveland, OH 44114-1306

Attn: Mike Szuba

Telecopier: (216) 689-4997

Telephone: (216) 689-5984

 

[Signatures Continued on Following Page]

 



 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

PNC BANK, NATIONAL ASSOCIATION

By:            /s/ Andrew T. White 

Name:      Andrew T. White 

Title:        Vice President 

 

Commitment Amount:

 

$47,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

PNC Real Estate Finance

1600 Market Street, 30th Floor

 

Philadelphia, PA

19103

Attention: Andrew White

Telecopier: (215) 585-5806

Telephone: (215) 585-6123

 

[Signatures Continued on Following Page]

 



 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

SUNTRUST BANK

By:            /s W. John Wendler 

Name:      W. John Wendler 

Title:        Senior Vice President 

 

Commitment Amount:

 

$32,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Mail Code ALX 2608

 

8330 Boone Blvd.

 

8th Floor

Vienna, VA 22182-3871

Attention: John Wendler

Telecopier: (703) 442-1570

Telephone: (703) 442-1563

 

[Signatures Continued on Following Page]

 



 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

ALLIED IRISH BANKS, P.L.C.

 

By:            /s/ Kathryn E. Murdoch 

Name:      Kathryn E. Murdoch 

Title:        Vice President 

 

By:            /s/ Brian Deegan 

Name:      Brian Deegan 

Title:        Vice President 

 

Commitment Amount:

 

$20,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Allied Irish Banks, p.l.c.

405 Park Avenue

10th Floor

New York, NY 10022

Attention: Kathryn Murdoch

Telecopier: (212) 515-6710

Telephone: (212) 515-6811

 

[Signatures Continued on Following Page]

 



 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

LASALLE BANK NATIONAL ASSOCIATION

 

By:            /s/ Katon A. Susid 

Name:      Katon A. Susid 

Title:        Vice President 

 

Commitment Amount:

 

$20,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

135 South LaSalle Street

Suite 1225

 

Chicago, Illinois

60603

Attention: Kathryn Schad

Telecopier: (312) 992-1324

Telephone: (312) 992-4908

 

 

[Signatures Continued on Following Page]

 



 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

SOCIETE GENERALE

 

By:            /s/ C.H Butterworth 

Name:      C. H. Butterworth 

Title:        Director 

 

Commitment Amount:

 

$20,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Trammell Crow Center

2001 Ross Avenue

Suite 4900

Dallas, TX 75201

Attn: Chuck Butterworth

Telecopier: (214) 979-2727

Telephone: (214) 979-2779

 

[Signatures Continued on Following Page]

 



 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

UNION BANK OF CALIFORNIA N.A.

 

By:            /s/ Lawrence Andow 

Name:      Lawrence Andow 

Title:        Vice President 

 

Commitment Amount:

 

$20,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Lending Office:

350 California Street

Suite 710

San Francisco, CA 94104

Attn: Larry Andow

Telecopier: (415) 433-7438

Telephone: (415) 705-5032

E-mail Address: Lawrence.Andow@uboc.com

 

Loan Administration:

Commercial Real Estate Loan Administration

18300 Von Karman Avenue, Suite 200

 

Irvine, CA

92612

Attn: Rosalind Johnson

Telecopier: (949) 553-7123

Telephone: (949) 553-7154

E-mail Address: Rosalind.Johnson@uboc.com

 

[Signatures Continued on Following Page]

 



 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

WESTDEUTSCHE IMMOBILIENBANK

 

By:            /s/ Armin Gemmerich 

Name:      Armin Gemmerich 

Title:        Executive Director 

 

Commitment Amount:

 

$20,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Grosse Bieiche 46

55131 Mainz

Germany

Attention: Martin Stevener

Telecopier: 1 6131 9280 7308

Telephone: 1 6131 9280 7426

 

 

 



 

                                          
                                          
                                          
                                          
                                                                    

 

[Signature Page to Fifth Amendment to Sixth Amended and Restated Credit
Agreement]

AAREAL BANK AG

 

By:            /s/ Stefan Kolle 

Name:      Stefan Kolle 

Title:        Director 

 

Commitment Amount:

 

$49,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

410 Park Ave. Suite 910

New York, NY 10022

Attention: Ralph C. Marra, Jr.

Telecopier: 917-322-0285

Telephone: 212-508-4082

 

 

 

[End of Signatures]

 

1832700_2.DOC

 